Exhibit 10.2
NOTES PURCHASE AGREEMENT
     This Notes Purchase Agreement (this “Purchase Agreement”) is made as of the
[   ] day of September, 2009 between [          ] (“Seller”) and Sonic
Automotive, Inc. (“Purchaser”).
     The parties hereby agree as follows:
     1. Purchase and Sale of Notes.
     1.1 Agreement to Sell and Purchase. On the basis of the representations and
warranties and mutual agreements contained in this Purchase Agreement, and upon
satisfaction of the conditions set forth in Section 5 hereof, Seller agrees to
sell and deliver to Purchaser, and Purchaser agrees to purchase from Seller,
[          ] principal amount of 4.25% Convertible Senior Notes due 2015 of the
Purchaser (the “Notes”), at the aggregate purchase price of USD [     ] (the
“Purchase Price”)
     1.2 Payment and Delivery. Subject to Section 4 hereof, on [          ],
2009 (the “Closing Date”), or at such other date as shall be agreed by the
Purchaser and Seller, Seller will deliver to Purchaser the Notes, and Purchaser
will pay to Seller cash in immediately available funds in an amount equal to the
Purchase Price.
     1.3 Accounts for Payment of Purchase Price and Delivery of Notes
     Account for Delivery of Purchase Price to Seller:
     [          ]
     [          ]
     [          ]
     [          ]
     Account for delivery of Notes to Purchaser:
     [          ]
     [          ]
     [          ]
     2. Representations and Warranties.
     Purchaser represents and warrants to Seller and Seller represents and
warrants to Purchaser that, as of the date hereof and as of the Closing Date:
     2.1 It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing.
     2.2 It has the power to execute this Purchase Agreement and any other
documentation relating to this Purchase Agreement to which it is a party, to
deliver this Purchase Agreement and any other documentation relating to this
Purchase Agreement that is required by this Purchase Agreement to deliver and to
perform its obligations under this Purchase Agreement and has taken all
necessary action to authorize such execution, delivery and performance.
     2.3 Such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets.

 



--------------------------------------------------------------------------------



 



     2.4 All governmental and other consents that are required to have been
obtained by it with respect to this Purchase Agreement have been obtained and
are in full force and effect and all conditions of any such consents required to
be complied with on or prior to the date hereof have been complied with.
     2.5 Its obligations under this Purchase Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
     2.6 The Purchase Price has been mutually negotiated by the parties, no
deadline on the purchase of the Notes has been imposed by any party and no
minimum or maximum number of Notes has been proposed, imposed or required by any
party for the purchase and sale of the Notes.
     3. Additional Representation and Warranty of Seller.
     In addition to the representations and warranties in Section 2 herein
Seller represents, warrants and acknowledges to Purchaser that, as of the date
hereof and as of the Closing Date:
     3.1 Seller is the beneficial owner of the Notes, free and clear of any lien
and any other limitation or restriction, and will transfer and deliver to
Purchaser on the Closing Date valid title to the Notes free and clear of any
lien and any such limitation or restriction.
     4. Acknowledgment of Seller.
     Seller acknowledges that Purchaser is the issuer of the Notes. Seller also
understands and acknowledges that, for this and other reasons, Purchaser has
access to (and may be or are in possession of ) information about Purchaser and
the Notes (which may include material, non-public information) that may be or is
material and superior to the information available to Seller, that Seller does
not have such access to such information, and that Purchaser is not sharing any
such information with Seller. Seller acknowledges that it is selling the Notes
to Purchaser without any reliance on Purchaser or any of Purchaser’s
representatives, that Seller’s sale has not been solicited by Purchaser, and
that this Purchase Agreement has been entered into at Seller’s initiative based
on Seller’s current investment strategies. Seller represents to Purchaser that
Seller, together with Seller’s professional advisers, is a sophisticated
investor with respect to the Notes and Purchaser, and is capable of evaluating
the risks associated with a transaction involving the Notes and Purchaser,
including the risk of transacting on the basis of inferior information, and that
Seller is capable of sustaining any loss resulting therefrom without material
injury. Seller acknowledges and agrees that, except for payment of the Purchase
Price, Purchaser will not have any liability arising from this Purchase
Agreement, including any liability under the securities or other laws, rules and
regulations.
     Seller also specifically acknowledges that Purchaser would not enter into
this Purchase Agreement in the absence of Seller’s representations and
acknowledgments set out in this Purchase Agreement, and that this Purchase
Agreement, including such representations and acknowledgments, are a fundamental
inducement to Purchaser, and a substantial portion of the consideration provided
by Seller, in this transaction, and that Purchaser would not enter into this
transaction but for this inducement.
     5. Conditions to Purchaser’s Obligations.
     The obligations of Purchaser under this Purchase Agreement shall be subject
to the condition that Purchaser has received net proceeds in the aggregate of
not less than USD[   ] from offerings of common stock and convertible senior
notes at or prior to 5:00 p.m., New York City time, on [          ], 2009.
     6. Miscellaneous.
     6.1 Amendments; Waivers. This Purchase Agreement may be waived or amended
solely by a writing executed by both of the parties hereto.

2



--------------------------------------------------------------------------------



 



     6.2 Governing Law. The provisions of this Purchase Agreement and any claim,
controversy or dispute arising under or related to this Purchase Agreement shall
be governed by the New York law (without reference to choice of law doctrine).
     6.3 Submission to Jurisdiction. The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Purchase Agreement or the
transactions contemplated hereby shall be brought in the United States District
Court for the Southern District of New York or any New York State court sitting
in New York City, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Purchase Agreement shall be deemed to have arisen from a
transaction of business in the State of New York, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.
     6.4 Transfer; Successors and Assigns. The terms and conditions of this
Purchase Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties. Nothing in this Purchase
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Purchase
Agreement, except as expressly provided in this Purchase Agreement.
     6.5 Counterparts. This Purchase Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Purchase Agreement by signing and delivering one
or more counterparts.
     6.6 Titles and Subtitles. The titles and subtitles used in this Purchase
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Purchase Agreement.
     6.7 Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
     6.8 Notices. Any notices delivered pursuant to or in connection with this
Purchase Agreement shall be delivered to the applicable parties at the addresses
set forth below:
     With respect to Seller:
[                    ]
[                    ]
[                    ]
[                    ]
[                    ]
Telephone No.: [                    ]
Facsimile No.: [                    ]
     With respect to Purchaser:
[                    ]
[                    ]
[                    ]
[                    ]
[                    ]
Telephone No.: [                    ]
Facsimile No.: [                    ]

3



--------------------------------------------------------------------------------



 



     6.9 Entire Agreement. This Purchase Agreement constitutes the full and
entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly cancelled.
[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of
the date first above written.

            SONIC AUTOMOTIVE, INC.
      By:           Authorized Signatory         
[                                      ]              By:           Name:      
    Title:        

